- AO. ACs (Rey. 02/08/2019) J udgrent in a Criminal Petty Case (Modified) , Page | of |

UNITED STATES. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Feliciano Felipe-Zavala Case Number: 3:20-mj-20580
Serena Prem;
Defendant's Attornéy F] LL = p
REGISTRATION NO. 95013298 fo

 

THE DEFENDANT: MAR 19 2029
pleaded guilty to cx-znt(s)_1 of Complaint | ode

‘ ; CLEAR US DISTHIGT Cou
C was found guilty to count(s) se UTHERN OSTHIGL Ghat lrOpna. L
after a plea of not guilty. — uty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the folloWingoffense(s):

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
_ [1 The defendant has been found not guilty on count(s)
_ © Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

“
gm TIME SERVED -— days

 

& Assessment: $10 WAIVED Fine: WAIVED

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

[1 Court recommends defendant be deported/removed with relative, 7 charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, March 13, 2020
Date of Imposition of Sentence

 

- Received CO | . | Michael JS eng .
. DUSM HONORABLE MICHAEL J. SENG
~~ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy Oo nee 7 3:20-mj-20580

 

 
